Title: From Thomas Jefferson to Albert Gallatin, 28 February 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to mr Gallatin 
                     
                     Feb. 28. 08
                  
                  There is no source from whence our fair commerce derives so much vexation, or our country so much danger of war, as from forged papers & fraudulent voyages. nothing should, in my opinion, be spared either of trouble or expence on our part, to aid all nations in detecting and punishing them. I would therefore certainly direct mr Gelston to furnish Heinecker with every proof in his power, & to assure him that it shall be done on all occasions. would it not be well to give this assurance to all the foreign consuls? it would at least shew the world that this government does not countenance those frauds: and should not instructions be given to all the Collectors to furnish all proofs in their power on demand? the 3. Englishmen will I presume be punished by the laws of Holland either as spies, or prisoners of war. if their laws will not take hold of our scoundrel, Gardner, of the Jane, perhaps that government would put him on board a vessel, under the order of our Consul, to be brought & punished here for the forgery of papers. would it not be well to put a summary statement of this case, & of our orders on the occasion into Smith’s paper? would it be amiss even to send it to Congress by message with a recommendation to provide punishments against this practice? Affectte. salutations.
               